Case 1:19-cv-00731-TFM-N Document 16 Filed 01/15/20 Page 1 of 11                    PageID #: 91



                 IN THE UNITED STATES DISTRICT COURT FOR THE
                        SOUTHERN DISTRICT OF ALABAMA
                              SOUTHERN DIVISION

TOMMY J. TOMPKINS, JR., on behalf )
of himself and all others similarly )
situated,                           )
                                    )
       Plaintiff,                   )               Case No. 19-cv-731-KD-N
                                    )
v.                                  )
                                    )
PALMER ADMINISTRATIVE               )               JURY TRIAL DEMANDED
SERVICES, INC.,                     )
                                    )
       Defendant.                   )


                   REPORT OF THE PARTIES’ PLANNING MEETING

       Pursuant to Rule 26(f) of the Federal Rules of Civil Procedure, the following attorneys

have conferred regarding proposed deadlines in this case and submit the following joint report:

               Earl P. Underwood, Jr., and Kenneth J. Riemer representing the Plaintiff, Tommy
                J. Tompkins, Jr.
               William D. Montgomery, Jr., Joseph P. Bowser, Gregory M. Caffas, representing
                Palmer Administrative Services.

The parties request a conference with the Court before entry of the Scheduling Order.

       1.       Nature of the Case:

       Plaintiff’s Summary:

       This is a class action arising from the unlawful robocalling campaign instituted by

Defendant, or on its behalf, which resulted in thousands of illegal automated telemarketing calls.

Plaintiff brings claims for himself and on behalf of putative class members for violations of the

Telephone Consumer Protection Act, 47 U.S.C. § 227 et seq. (“TCPA”) and the Alabama

Telephone Solicitations Act, Ala. Code §§ 8-19C-2 through 8-19C-12 (“ATSA”). Specifically,

Defendant’s telemarketing calls violated the TCPA’s prohibition on such calls made without the
Case 1:19-cv-00731-TFM-N Document 16 Filed 01/15/20 Page 2 of 11                        PageID #: 92



prior written express consent of the called party, as well the TCPA “Do Not Call Rule,”

prohibiting telemarketing calls to numbers listed in the National Do Not Call Registry

(“DNCR”). Defendant’s robocalls to Alabama residents whose numbers were registered on the

national or state DNCR also violate the ATSA. Plaintiff brings claims individually and on behalf

of three classes: A “Robocall Class”, a “Do Not Call Class” and a “ATSA Class.” Excluded

from the classes are individuals whose claims have been released pursuant to the settlement

agreement in a previous TCPA case brought against Defendant - Mey v. Palmer Administrative

Services, Inc., et al, In the U.S. District Court for West Virginia, Case No. 15-CV-00101 (the

“Mey Class Settlement”), but only as to calls made before the effective date of that settlement –

April 4, 2017. All of the unlawful calls made to Plaintiff occurred after that date.

       Plaintiff seeks for himself and on behalf of the class members actual and statutory

damages provided under the TCPA and ATSA, injunctive relief and attorney fees and costs to be

paid out of a common fund established for the benefit of class members.

Defendant’s Summary:

       Palmer Administrative Services, Inc. (“Palmer”) denies any and all claims that it violated

either the TCPA or the ATSA as to Plaintiff or any member of the proposed putative classes.

Palmer disputes the material factual allegations that Plaintiff asserts to substantiate his claims

against Palmer. Palmer does not make any outbound marketing calls. Likewise, Palmer does not

control any third party that sells its products, and therefore it cannot be held vicariously liable for

any allegedly unlawful calls of a non-party at issue in this matter. Palmer further defends the

class claims on the basis that class certification would be improper in this matter due to lack of

commonality, predominance, and superiority, among other defects under Rule 23.




                                                  2
Case 1:19-cv-00731-TFM-N Document 16 Filed 01/15/20 Page 3 of 11                            PageID #: 93



Jury:

        While Palmer disputes that class certification is proper here, the Court’s decision on class

certification will determine when the case will be ready for trial and its length. If a class is

certified, the parties expect a trial to take less than 1 week. If the class is not certified, the trial is

expected to take 1-2 days.

        2.      Pretrial Conference:

                The parties request a pretrial conference 30 days before trial.

        3.      Discovery Plan:

        Plaintiff’s Position

        Discovery will address both the individual claims and the issues relating to the elements

of Rule 23 as to the putative classes. Discovery will be needed on the following areas:

        a. Calls made to Plaintiff, including how the calls were made, when, the number calls,

             the equipment used;

        b. Defendant’s policies, practices and procedures regarding compliance with the

             Telephone Consumer Protection Act, 47 U.S.C. §227 et seq. before October 16,

             2013;

        c. Defendant’s policies, practices and procedures regarding compliance with the

             Telephone Consumer Protection Act, 47 U.S.C. §227 et seq. after October 16, 2013;

        d. The uniformity of these policies, practices and procedures;

        e.   The typicality of those policies, practices and procedures as they apply to the named

             plaintiff and the putative class and subclass;

        f. The methods, procedures, hardware, software and practices employed in contacting

             potential customers in place from December 7, 2015 to present.



                                                    3
Case 1:19-cv-00731-TFM-N Document 16 Filed 01/15/20 Page 4 of 11                    PageID #: 94



       g. The methods, procedures, hardware, software and practices employed in contacting

          Plaintiff;

       h. Whether the methods, procedures, hardware, software and practices employed in

          contacting potential customers during the relevant period constitutes an “Automatic

          Telephone Dialing System” within the context of the TCPA and implementing

          regulations. to putative class and the named plaintiff;

       i. Defendant’s dealings with third party vendors regarding the generation and referral

          of leads and contacting potential customers during the class period;

       j. The number of calls made to Plaintiff and to members of the proposed class during

          the class period; and,

       k. Defendant’s use of any third party for making marketing calls on its behalf,

          Defendant’s right to control aspects of those calls, the degree to which such control

          was exercised; whether Defendant accepted the benefits of such calls, whether

          Defendant cloaked any third party with apparent authority to make calls on its behalf

          and whether Defendant ratified such conduct by accepting benefits conferred from

          the calls.

       l. Other judicial and administrative actions taken against Defendant, including but not

          limited to Mey v. Palmer Administrative Services, Inc., et al, In the U.S. District

          Court for West Virginia, Case No. 15-CV-00101, and the circumstances surrounding

          the class settlement in Mey.

       m. The number of calls made to Plaintiff and to members of the proposed class during

          the class period; and,

       n. The numerosity of the class.



                                               4
Case 1:19-cv-00731-TFM-N Document 16 Filed 01/15/20 Page 5 of 11                      PageID #: 95



        o. Affirmative Defenses: Plaintiff intends to request information and documents related

            to any affirmative defenses raised by Defendant.

       Defendant’s Position:

       Palmer objects to the extensive discovery proposed by Plaintiff, as Plaintiff’s requests

largely seek to discover outbound marketing calls and the policies and equipment associated with

those calls. As stated above, Palmer does not make any such outbound marketing calls, and does

not control any entity that sells its products. All of Plaintiff’s requested discovery regarding

these activities is therefore unwarranted and will not lead to any discoverable information or

materials from Palmer.

       Palmer proposes that discovery be bifurcated, as Plaintiff’s claims will fail on one or

more of the dispositive issues set forth in the six affirmative defenses asserted by Palmer in its

Answer to Plaintiff’s Amended Complaint. Phase one of discovery should be limited solely to

Plaintiff’s claims relating to the calls he alleges were made to him individually.

       Should it be necessary, phase two of discovery will relate to Plaintiff’s class allegations.

       Initial disclosures on the merits issue will be due twenty-one (21) days after this report

is signed by the parties.

                                     DISCOVERY PHASE I

       Phase one of discovery will relate only to the allegations relating to Plaintiff Tommy

Tompkins individually; class-related discovery, if any, will occur in Phase two. All written

discovery shall be propounded so that timely answers shall be due by the date on which

Plaintiff’s initial expert report is due in each phase of discovery. The parties propose the

following plan for discovery for phase one merits discovery:

               (a)     Depositions: The parties agree to a maximum of 5 depositions for



                                                 5
Case 1:19-cv-00731-TFM-N Document 16 Filed 01/15/20 Page 6 of 11                  PageID #: 96



      Plaintiff, 5 depositions for Defendant, each directed toward any other party with a

      maximum time limit of 7 hours per deposition, unless extended by agreement of

      the parties, pursuant to the standards set forth in the Federal Rules of Civil

      Procedure.

             (b)     Interrogatories: The parties agree to a maximum of 25 by

      Plaintiff, 25 by Defendant, including subparts, directed toward any other party, to

      be answered within 30 days of service.

             (c) Requests for admission: The parties agree to a maximum of 25 by

      Plaintiff, 25 by Defendant, including subparts, directed toward any party, to be

      answered within 30 days of service, although these limits shall not apply to

      requests for admission relating solely to the authenticity of documents.

             (d)     Requests for Production: The parties agree to a maximum of 30

      by Plaintiff, 30 by Defendant, directed toward any other party, to be answered

      within 30 days of service.

             (e)     Parties: The parties agree that Plaintiff shall have 90 days from

      the date this report is signed to join additional parties. Defendant shall have 120

      days from the date this report is signed to join additional parties.

              (f)    Pleadings: Plaintiff shall have 90 days from the date this report is

      signed to amend the pleadings. Defendant shall have 120 days from the date this

      report is signed to amend the pleadings.

             (g)     Experts: Plaintiff shall identify any merits expert and produce a

      copy of his or her report within 120 days from the date this report is signed.

      Defendant shall identify any merits expert and produce a copy of his or her report



                                                 6
Case 1:19-cv-00731-TFM-N Document 16 Filed 01/15/20 Page 7 of 11                   PageID #: 97



      within 45 days after Plaintiff identifies his merits expert. An additional 21-day

      period following service of Defendant’s report, if any, to conclude phase one

      merits discovery (including expert depositions) shall conclude merits discovery.

             (h)     Dispositive Motions       All potentially dispositive motions should

      be filed not later than 30 days after the close of merits discovery.

                                   DISCOVERY PHASE II

             Phase two of discovery will relate only to class allegations. The parties

      propose the following plan for phase two class discovery:

             (a)     Depositions: The parties agree to a maximum of 10 depositions for

      Plaintiff, 10 depositions for Defendant, each directed toward any other party with

      a maximum time limit of 7 hours per deposition, unless extended by agreement of

      the parties, pursuant to the standards set forth in the Federal Rules of Civil

      Procedure.

             (b)     Interrogatories: The parties agree to a maximum of 30 by

      Plaintiff, 30 by Defendant, including subparts, directed toward any other party, to

      be answered within 30 days of service.

             (c)     Requests for admission: The parties agree to a maximum of 25 by

      Plaintiff, 25 by Defendant, including subparts, directed toward any party, to be

      answered within 30 days of service.

             (d)     Requests for Production: The parties agree to a maximum of 30

      by Plaintiff, 30 by Defendant, directed toward any other party, to be answered

      within 30 days of service.

             (e)     Experts: Plaintiff shall identify any class certification or other



                                                7
Case 1:19-cv-00731-TFM-N Document 16 Filed 01/15/20 Page 8 of 11                     PageID #: 98



       expert and produce a copy of his or her report within 120 days from beginning

       date of class discovery. Defendant shall identify any class certification or other

       expert and produce a copy of his or her report within 45 days after Plaintiff

       identifies his class certification or other expert.

               (f)     Class Certification Motion:

               The parties agree that a motion for class certification and supporting briefs

       and exhibits, is due within 180 days from the date phase 2 discovery, should it

       occur, begins. Defendant shall respond within 30 days of the filing of the

       Plaintiff’s supporting brief and evidentiary materials. Plaintiff’s reply will be due

       15 days thereafter.



               (g)     Trial:

               The parties request that the Court hold a scheduling conference to discuss

       the remaining scheduling issues following a decision on the class certification

       issue, as this issue will have a significant effect on the amount of time necessary

       to prepare for and complete a trial. Within 30 days of a ruling on class

       certification, the parties should submit their proposal for the remainder of the

       schedule, including a trial date.

       4.      Electronic Data:

       The discovery in this action may include a substantial amount of electronically stored

information.   However, the parties have discussed issues about disclosure or discovery of

electronically stored information as required by Fed. R. Civ. P. 26(f), including the form or

forms in which it should be produced and inform the Court of the following agreements or



                                                   8
Case 1:19-cv-00731-TFM-N Document 16 Filed 01/15/20 Page 9 of 11                 PageID #: 99



issues:

                  •   General Document Image Format. To the extent practical,

                      documents shall be produced in PDF format and shall be produced to

                      the requesting party on a DVD or CD-Rom. If a document is more

                      than one page, the unitization of the document and any attachments

                      and/or affixed notes shall be maintained as they existed in the original

                      document.

                  •   Text-Searchable Documents. No party has an obligation to make its

                      production text searchable; however, if a party’s documents already

                      exist in text-searchable format independent of this litigation, or are

                      converted to text-searchable format for use in this litigation, including

                      for use by the Producing Party’s counsel, then such documents shall be

                      produced in the same text-searchable format at no cost to the receiving

                      party.

                  •   Footer. Each document image shall contain a footer with a

                      sequentially ascending production number.

                  •   Native Files. A party that receives a document produced in a format

                      specified above may make a reasonable request to receive the

                      document in its native format, and upon receipt of such a request, the

                      producing party shall produce the document in its native format.

                  •   Privileged Documents. The parties agree to implement the provisions

                      of Rule 26(b)(5)(B) to protect any information produced in discovery

                      that is subject to a claim of privilege or of protection as trial


                                            9
Case 1:19-cv-00731-TFM-N Document 16 Filed 01/15/20 Page 10 of 11                      PageID #: 100



                              preparation material.

            5.     Electronic Service:

            The parties agree that service of any discovery document may be effected by email, but

 that deadlines for responding to documents served via email will be calculated as if such

 documents had been served by U.S. Mail.

            6.     Settlement:

            The parties agree that the possibility of settlement cannot be evaluated at this early

 juncture.

            7.     Other Items.

            (a)    The parties request a conference with the Court before entry of the Scheduling

 Order.

            (b)    The parties expect to negotiate in good faith and present to the Court a proposed

 Agreed Protective Order to facilitate the exchange of documents and information, and address

 the issues raised in Fed. R. Evid. 502, while also protecting against public disclosure of

 confidential information and trade secrets of the parties and potential third-party witnesses.

            The attorneys for the parties jointly prepared this Report of the Parties’ Planning

 Meeting. Counsel for Plaintiff and counsel for Defendant have reviewed this report and given

 permission to the undersigned to file this report electronically with the Court on behalf of the

 parties.




                                                      10
Case 1:19-cv-00731-TFM-N Document 16 Filed 01/15/20 Page 11 of 11                    PageID #: 101



        Respectfully submitted this 15th day of January, 2020.


 BALL, BALL, MATTHEWS & NOVAK, P.A.                  s/ Earl P. Underwood, Jr.
                                                     Earl P. Underwood, Jr.
 /s/ William D. Montgomery, Jr.                      Attorney for Plaintiff and Proposed Class
 WILLIAM D. MONTGOMERY, JR.                          Underwood & Riemer, PC
 107 Saint Francis Street, Suite 3340                21 South Section Street
 Mobile, Alabama 36602                               Fairhope, Alabama 36532
 T: 251-338-2733                                     251-990-5558
 F: 251-338-2722                                     epunderwood@alalaw.com
 monty@ball-ball.com

 Attorney for Defendant Palmer Administrative
 Services, Inc.




                                                11
